                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


JOSEPH LEE JONES,

                  Plaintiff,

                  v.                                             CASE NO. 19-3204-SAC

DRUG ENFOREMENT
ADMINISTRATION, et al.,

                  Defendants.


                                                    ORDER

         Plaintiff, Joseph Lee Jones, who is currently incarcerated at the Shawnee County Jail in

Topeka, Kansas, brings this civil rights case against the Drug Enforcement Administration, the

State of Kansas, Phelps Law Office, and Tim Phelps, Deputy Director of the Shawnee County

Jail.

         Plaintiff has filed a motion for leave to proceed in forma pauperis (Doc. 2). Plaintiff is

subject to the “three-strikes” provision under 28 U.S.C. § 1915(g). Court records fully establish

that Plaintiff “has, on 3 or more prior occasions, while incarcerated . . . , brought an action or

appeal in a court of the United States that was dismissed on the grounds that it is frivolous,

malicious, or fails to state a claim upon which relief may be granted.”1 Accordingly, he may

proceed in forma pauperis only if he establishes a threat of imminent danger of serious physical

injury. Id. The Court has examined the Complaint, which is largely incomprehensible and


1
  Prior to filing the instant complaint on October 7, 2019, the court finds at least four prior civil actions filed by
Plaintiff which qualify as “strikes” under § 1915(g). See Jones v. State of Kansas, D.Kan. Case No. 12-3229-SAC
(complaint dismissed August 21, 2013, as frivolous and as stating no claim for relief); appeal dismissed (10th Cir.
August 14, 2014, additional “strike” assessed); Jones v. Biltoft, D.Kan. Case No. 14-3041-SAC (complaint
dismissed May 28, 2014, as frivolous); Jones v. U.S. Copyright Office, D.Kan. Case No. 14-3078-SAC (complaint
dismissed October 14, 2014, as stating no claim for relief); Jones v. U.S. Copyright Office, D.Kan. Case No. 14-
3108-SAC (complaint dismissed August 27, 2014, as frivolous, duplicative, and abusive).

                                                          1
appears to be legally frivolous, and finds no showing of imminent danger of serious physical

injury.

          Accordingly, pursuant to § 1915(g) Plaintiff may not proceed in forma pauperis in this

civil action. Plaintiff is given time to pay the full $400.00 district court filing fee2 to the Court.

If he fails to pay the full fee within the prescribed time, the Complaint will be dismissed based

upon Plaintiff’s failure to satisfy the statutory district court filing fee required by 28 U.S.C.

§ 1914.

          IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s motion for leave

to proceed in forma pauperis (Doc. 2) is denied.

          IT IS FURTHER ORDERED that Plaintiff is granted until November 1, 2019, to

submit the $400.00 filing fee. The failure to submit the fee by that date will result in the

dismissal of this matter without prejudice and without additional prior notice.

          IT IS SO ORDERED.

          Dated October 15, 2019, in Topeka, Kansas.



                                                      s/ Sam A. Crow
                                                      SAM A. CROW
                                                      U. S. Senior District Judge




2
  If a person is not granted in forma pauperis status under § 1915, the fee to file a non-habeas civil action includes
the $350.00 fee required by 28 U.S.C. § 1914(a) and a $50.00 general administrative fee pursuant to § 1914(b) and
the District Court Miscellaneous Fee Schedule prescribed by the Judicial Conference of the United States.

                                                          2
